DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “large degree” in line 8. The term “large” is a relative degree and renders the claim vague and indefinite. Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al US 2010/0168989 in view of Han et al US 2018/0114110.
	Regarding claim 1, Gao et al disclose a state determination device for an internal combustion engine, the state determination device comprising: a storage device; and an execution device, wherein: the storage device is configured to store mapping data that is data defining a mapping that outputs a determination result of a state of the internal combustion engine, by using an internal combustion engine state variable that is a parameter indicating the state of the internal combustion engine as an input; the execution device is configured to execute an acquisition process of acquiring the internal combustion engine state variable each time a crankshaft of the internal combustion engine rotates by a specified angle, and a determination process of determining the state of the internal combustion engine based on an output of the mapping using the internal combustion engine state variable as an input; and the mapping data is data that has been learned by machine learning. See FIG. 2-5 and paragraphs [0016]-[0036].
Han et al disclose the execution device is configured to omit a part of the determination process performed each time the crankshaft rotates by the specified angle when a rotation speed of the crankshaft becomes equal to or higher than a predetermined threshold. See FIG. 7-10 and paragraphs [0095]-[0116].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the neural network reduction as disclosed by Han et al in the system of Gao et al to reduce computation speed and make a more efficient system with less resources.

Regarding claim 2, Gao et al disclose wherein: the internal combustion engine includes a plurality of cylinders, an air-fuel ratio sensor that detects an air-fuel ratio on a downstream side 

Regarding claim 3, Gao et al disclose wherein: the state of the internal combustion engine is a presence or absence of a misfire of the internal combustion engine; the 

Regarding claim 4, Gao et al disclose a state determination system for an internal combustion engine, the state determination system characterized by comprising: the execution device and the storage device according to claim 1, wherein: the execution device includes a first execution device and a second execution device; the first execution device is mounted on a vehicle, and is configured to execute the acquisition process, and a vehicle transmission process of transmitting data acquired by the acquisition process to an outside of the vehicle; and the second execution device is disposed outside the vehicle, and is configured to execute an external reception process of receiving the data transmitted by the vehicle transmission process, and the determination process. See FIG. 2-5 and paragraphs [0016]-[0036].

Regarding claim 5, Gao et al disclose data analysis device characterized by comprising the second execution device and the storage device according to claim 4. See FIG. 2-5 and paragraphs [0016]-[0036].

Regarding claim 6, Gao et al disclose a control device for an internal combustion engine, the control device characterized by comprising the first execution device according to claim 4. See FIG. 2-5 and paragraphs [0016]-[0036].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747